Filed 4/1/21 In re Terrell O. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re TERRELL O., a Person Coming
 Under the Juvenile Court Law.


 THE PEOPLE,
             Plaintiff and Respondent,
 v.                                                                     A159003
 TERRELL O.,
                                                                        (Contra Costa County
             Defendant and Appellant.                                   Super. Ct. No. J0101545)



         In his third appeal, Terrell O. challenges the juvenile court’s denial of
his request to reenter foster care as a nonminor dependent. While this
appeal was pending, Terrell turned 21 years old. Nonminor dependency
cannot continue after a nonminor’s 21st birthday. (Welf. & Inst. Code,
§§ 303, subd. (a), 11400, subd. (v)(1).)1 Because we cannot grant effective
relief, we dismiss the appeal as moot.



        Undesignated statutory references are to the Welfare and Institutions
         1

Code. We incorporate by reference our unpublished opinion in one of Terrell’s
prior appeals, In re Terrell O. (Feb. 25, 2021, A158205). Terrell’s 21st
birthday was on March 27, 2021. We requested and received supplemental
briefs on mootness.

                                                               1
              FACTUAL AND PROCEDURAL BACKGROUND
      Terrell was born in late March 2000. He was declared a dependent
and later, a ward of the court. Shortly before Terrell turned 18 years old,
the court declared him a nonminor dependent and he began receiving
Assembly Bill No. 12 benefits. (See California Fostering Connections to
Success Act of 2010; Assem. Bill No. 12 (2009-2010 Reg. Sess.); Assem. Bill
No. 212 (2011-2012 Reg. Sess.).) Eventually, the court designated Terrell
a nonminor dependent within the court’s transition jurisdiction.
      In 2019, Terrell was arrested, charged with several crimes, and
detained in county jail. While Terrell was incarcerated, the court terminated
Assembly Bill No. 12 benefits and transition jurisdiction. The court retained
general jurisdiction (§ 303) to permit Terrell to petition to resume
jurisdiction. Terrell appealed.2
      After being released from jail, Terrell filed a request to return to
juvenile court jurisdiction and foster care. The court denied the request. It
concluded Terrell was not living in an approved foster care placement and
that reentering foster care was not in his best interest.
      Terrell appealed. While the appeal was pending, Terrell turned 21
years old.
                                   DISCUSSION
      The juvenile dependency scheme “provide[s] that ‘[t]he court may
retain jurisdiction over any person who is found to be a ward or a dependent
child of the juvenile court until the ward or dependent child attains the age of
21 years.’ ” (In re Shannon M. (2013) 221 Cal.App.4th 282, 292.) Jurisdiction




      2 We affirmed the termination of Assembly Bill No. 12 benefits and
transition jurisdiction. (In re Terrell O., supra, A158205.)

                                        2
cannot be extended after a nonminor turns 21. (In re David B. (2017)
12 Cal.App.5th 633, 645 (David B.); §§ 303, subd. (a), 11400, subd. (v)(1).)
      “ ‘ “ ‘A case becomes moot when a court ruling can have no practical
effect or cannot provide the parties with effective relief.’ ” ’ ” (People v.
Alsafar (2017) 8 Cal.App.5th 880, 886.) It is our “duty to decide ‘ “ ‘actual
controversies by a judgment which can be carried into effect, and not to give
opinions upon moot questions or abstract propositions, or to declare
principles or rules of law which cannot affect the matter in issue in the case
before it.’ ” ’ ” (David B., supra, 12 Cal.App.5th at p. 644.) “When no effective
relief can be granted, an appeal is moot and will be dismissed.” (In re Jessica
K. (2000) 79 Cal.App.4th 1313, 1315.)
      The parties agree—as do we—that the appeal is moot because Terrell is
21 years old and nonminor dependency jurisdiction cannot continue after age
21. (David B., supra, 12 Cal.App.5th at pp. 644, 653 [appeal challenging
dismissal of dependency jurisdiction was moot after appellant turned 18
years old].) Even if we were to grant Terrell the relief he seeks and remand
the matter back to the juvenile court, that court would have no jurisdiction to
conduct further proceedings. In other words, we cannot grant effective relief.
(Id. at pp. 650, 653.)
      A court may “ ‘exercise its inherent discretion to resolve an issue when
there remain “material questions for the court’s determination” [citation],
where a “pending case poses an issue of broad public interest that is likely
to recur” [citation], or where “there is a likelihood of recurrence of the
controversy between the same parties or others.” ’ ” (David B., supra,
12 Cal.App.5th at p. 644.) We decline to exercise our discretion to consider
the merits of this moot appeal. There are no material questions remaining
for the court’s determination. Additionally, the issues raised in this appeal



                                         3
are fact-specific: whether Terrell was living in an eligible foster care
placement, and whether the court’s best interest finding is supported by
sufficient evidence. As a result, Terrell’s appeal does not pose a broad issue
of public interest that is likely to recur. (Id. at p. 654.) Finally, because
jurisdiction cannot be extended past age 21, any ruling we might make would
not affect future proceedings involving Terrell. (Ibid.)
      Terrell’s reliance on In re J.A. (2020) 47 Cal.App.5th 1036 does not
alter our conclusion. In that case, the appellate court considered the merits
of a moot appeal because the issue—whether a pregnant mother’s use of
medical marijuana was a basis to exercise dependency jurisdiction—was
“likely to recur.” (In re J.A., at pp. 1046, 1051.) The technical and fact-
specific issues in this appeal bear no resemblance to the issue in In re J.A.
                                 DISPOSITION
      The appeal is dismissed as moot.




                                         4
                                         _________________________
                                         Seligman, J.*


WE CONCUR:


_________________________
Simons, Acting P. J.


_________________________
Needham, J.




A159003




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     5